DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 8/12/2022 is acknowledged.  The traversal is on the grounds that the Office failed to describe a materially different product.  This is not found persuasive because the process for using the product as claimed can be practiced with another materially different product, i.e. a redox flow battery system that is gravity fed and does not utilize an electrolyte pump.  See [0005] of Hopkins et al. (US 20150155585 A1).
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 20180316032 A1).
Regarding claim 1, Song discloses a method of operating a redox flow battery system [0003], the method comprising: responsive to switching the redox flow battery system to an idle mode ([0040]; start-up condition), wherein the idle mode includes operation of the redox flow battery system outside of a charging mode and outside of a discharging mode ([0040]; it is understood that an operator would not operate the system in a dry state such that it would be charging/discharging), completely draining electrolytes from one or more electrode compartments of the redox flow battery system [0041]; purging the one or more electrode compartments with a gas [0041]; and refilling the one or more electrode compartments with fresh electrolytes ([0040]-[0041]; after purging, the microporous membrane layer will be completely wetted by being submerged in electrolyte in order to ensure maximum efficiency and performance of the redox flow battery system).
Regarding claim 4, Song discloses all the limitations of the method above and further discloses wherein purging the one or more electrode compartments with the gas comprises flushing the one or more electrode compartments with an inert gas [0041].
Regarding claim 6, Song discloses all the limitations of the method above and further discloses wherein completely draining the electrolytes from the one or more electrode compartments, purging the one or more electrode compartments, and refilling the one or more electrode compartments comprises draining [0041], purging [0041], and refilling ([0040]-[0041]; after purging, the microporous membrane layer will be completely wetted by being submerged in electrolyte in order to ensure maximum efficiency and performance of the redox flow battery system) a negative electrode compartment (Fig. 2C; 210).
Regarding claim 7, Song discloses all the limitations of the method above and further discloses wherein completely draining the electrolytes from the one or more electrode compartments, purging the one or more electrode compartments, and refilling the one or more electrode compartments comprises draining [0041], purging [0041], and refilling ([0040]-[0041]; after purging, the microporous membrane layer will be completely wetted by being submerged in electrolyte in order to ensure maximum efficiency and performance of the redox flow battery system) each of a negative electrode compartment and a positive electrode compartment (Fig. 2C; 210, 220).
Regarding claim 8, Song discloses all the limitations of the method above and further discloses wherein refilling the one or more electrode compartments with the fresh electrolytes comprises replenishing the one or more electrode compartments with electrolytes having a lower pH and a lower iron hydroxide content than the electrolytes drained from the one or more electrode compartments ([0023], [0037]; adding specific organic acids to the positive electrolyte and the negative electrolyte would lower the pH and minimize the precipitation of Fe(OH)3).
Regarding claim 9, Song discloses all the limitations of the method above and further discloses wherein completely draining the electrolytes from the one or more electrode compartments, purging the one or more electrode compartments with the gas, and refilling the one or more electrode compartments with the fresh electrolytes are performed in sequence ([0040]-[0041]; after purging, the microporous membrane layer will be completely wetted by being submerged in electrolyte in order to ensure maximum efficiency and performance of the redox flow battery system), and wherein refilling the one or more electrode compartments with the fresh electrolytes occurs periodically ([0023], [0037], [0040]-[0041]; the refilling would need to reoccur periodically in response to a system start-up and electrolyte degradation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20180316032 A1) as applied to claim 1 above, and further in view of Scheckelhoff et al. (US 20200040511 A1).
Regarding claim 5, Song discloses all the limitations of the method above but does not disclose wherein purging the one or more electrode compartments with the gas comprises flowing the gas to the one or more electrode compartments during draining of the one or more electrode compartments until a pressure measured in the one or more electrode compartments indicates that the one or more electrode compartments are empty.
Scheckelhoff teaches a method of operating a washing machine appliance [0001], the method comprising wherein purging the one or more sump compartments with the gas comprises flowing the gas to the one or more sump compartments during draining of the one or more sump compartments until a pressure measured in the one or more sump compartments indicates that the one or more electrode compartments are empty ([0046]; as the water or wash fluid drains out, gas will flow into the compartment).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the pressure measuring step of Scheckelhoff to determine when the one or more electrode compartments are empty in Song because it is a known method suitable for the intended purpose of determining when a compartment is empty and the skilled artisan would have a reasonable expectation of success in doing so.
Claim Objections
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 2-3 are objected to and claims 10-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the invention (claim 10 which is substantially a duplicate of claims 1-3 as indicated above) is directed to a method of operating a redox flow battery system, the method comprising: switching the redox flow battery system to an idle mode, wherein the idle mode includes operation of the redox flow battery system outside of a charging mode and outside of a discharging mode; responsive to a first threshold period of time elapsing while the redox flow battery system is in the idle mode, activating an electrolyte pump to circulate electrolyte through at least one electrode compartment of the redox flow battery system; and responsive to a second threshold period of time elapsing while the redox flow battery system is in the idle mode, the second threshold period of time longer than the first threshold period of time; completely draining the at least one electrode compartment, purging the at least one electrode compartment with a gas, and periodically refilling the at least one electrode compartment with fresh electrolyte.
The closest prior art is considered to be Song et al. (US 20180316032 A1).
Song discloses a method of operating a redox flow battery system [0003], the method comprising: switching the redox flow battery system to an idle mode ([0040]; start-up condition), wherein the idle mode includes operation of the redox flow battery system outside of a charging mode and outside of a discharging mode ([0040]; it is understood that an operator would not operate the system in a dry state such that it would be charging/discharging); activating an electrolyte pump (Fig. 1; 30, 31) to circulate electrolyte through at least one electrode compartment (Fig 1; 20, 22 and Fig. 2; 210, 220) of the redox flow battery system ([0026], [0040]; the electrode compartments must have been filled by the pumps), completely draining the at least one electrode compartment [0041]; purging the one or more electrode compartments with a gas [0041]; and periodically refilling the one or more electrode compartments with fresh electrolytes ([0040]-[0041]; after purging, the microporous membrane layer will be completely wetted by being submerged in electrolyte in order to ensure maximum efficiency and performance of the redox flow battery system).
Song does not disclose activating the electrolyte pump responsive to a first threshold period of time elapsing while the redox flow battery system is in the idle mode.  Song also does not disclose wherein the draining, purging, and refilling is responsive to a second threshold period of time elapsing while the redox flow battery system is in the idle mode, the second threshold period of time longer than the first threshold period of time.
Another close prior art is Song et al. (US 20180316031 A1) (referred to herein as Song 031 to distinguish from Song 032 above).
Song 031 teaches a method of operating a redox flow battery system [0003], the method comprising: switching the redox flow battery system to an idle mode [0041], wherein the idle mode includes operation of the redox flow battery system outside of a charging mode and outside of a discharging mode [0041]; responsive to a first threshold period of time elapsing while the redox flow battery system is in the idle mode, activating an electrolyte pump (Fig. 1l 30, 32) to circulate electrolyte through at least one electrode compartment (Fig. 1; 20, 22) of the redox flow battery system ([0064]; first threshold duration); and responsive to a second threshold period of time elapsing while the redox flow battery system is in the idle mode, the second threshold period of time longer than the first threshold period of time ([0064]; the pump OFF interval to the pump ON interval would be 5 to 1), deactivating the electrolyte pump.
Song 031 does not teach wherein responsive to the second threshold period of time elapsing while the redox flow battery system is in the idle mode, completely draining the at least one electrode compartment, purging the at least one electrode compartment with a gas, and periodically refilling the at least one electrode compartment with fresh electrolyte.
Neither Song 032 and/or Song 031 teach or suggest wherein responsive to the second threshold period of time elapsing while the redox flow battery system is in the idle mode, completely draining the at least one electrode compartment, purging the at least one electrode compartment with a gas, and periodically refilling the at least one electrode compartment with fresh electrolyte.
Additionally, modifying the method of Song would require a complete redesign of the disclosed method steps for no known benefit and thus represents an undue experimental burden on the skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                  

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759